LOTTINGER, Judge.
This case involves an automobile accident. The Trial Judge rendered judgment in favor of the defendants and against the plaintiff, dismissing the plaintiff’s suit at his cost.
Automobiles driven by Charlie Green and Willie Brown had a head on collision, the right front of each car hitting the other. Plaintiff claimed that the defendant’s automobile crossed the center line of the highway, its left headlight was not operative, *431and that the night was foggy and defendant’s automobile could not be seen until it was a short distance from him.
The only witnesses presenting testimony at the trial were the police officer who investigated the accident, a doctor, the plaintiff and the defendant. A statement given by the only passenger in plaintiff’s automobile was offered into evidence by plaintiff in lieu of his testimony without objection from the defendant.
The police officer testified that the night was clear but dark, the road surface was dry, and the point of impact was in the center of the road. He was unable to determine which car came across the center line. He testified that he could smell alcohol on both the plaintiff and the defendant and saw several beer cans lying on the floor of the plaintiff’s automobile.
Whereas plaintiff claims that defendant’s automobile crossed the center line, defendant testified that he saw plaintiff’s vehicle approaching at a fast rate about 150 feet away and that it crossed the center line when about 40 feet away. He testified that he slowed down and veered to the right but was unable to avoid the collision. The statement of plaintiff’s passenger supported plaintiff’s position on defendant crossing the center line, but it varied with the testimony of plaintiff on other points.
The Trial Judge found the testimony to be in hopeless confusion and contradiction, and he concluded that plaintiff had not borne the burden of proof required to impose liability of the defendants. We find no manifest error on the part of the Trial Judge as to his findings of fact nor do we find any error as to his conclusions of law.
For the above and foregoing reasons, the judgment of the Trial Court will be affirmed, appellant to pay all costs of this appeal.
AFFIRMED.